Citation Nr: 1101139	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for costochondritis. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder claimed as an unspecified eating disorder and anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1984 to 
December 2004.

The appeal comes before the Board of Veterans' Appeals (Board) from a 
February 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) Philadelphia, Pennsylvania.  

The Veteran was scheduled to appear before a Veterans Law Judge at a 
hearing in February 2010; however, she failed to report without good 
cause.  The Board deems her request for a Travel Board hearing as 
withdrawn.  38 C.F.R. § 20.702 (2010).


REMAND

The Veteran claims she has sinusitis, costochondritis, and an 
acquired psychiatric disorder diagnosed in active service. 

Service treatment records (STR) showed the Veteran was treated for an 
occupation problem with rule out eating disorder in February 2003.  
In an October 2003 STR, she reported using vomiting to control her 
weight for the past eight years, and the examiner noted she had 
symptoms of bulimia.  She was diagnosed with an eating disorder in 
March 2004 and treated through May 2004.  

In a March 2004 STR the Veteran complained of left upper chest pain 
with occasional sharp fleeting pain which lasts seconds.  Upon 
examination, the examiner found mild tenderness to palpation over the 
left upper chest and sternum and increased radiation with 
compression.  The examiner diagnosed costochondritis.  In a May 2004 
STR, the Veteran continued to complain of left chest wall soreness to 
touch, which she stated has happened before.  The examiner diagnosed 
costochondritis. 

In an April 2004 STR, the Veteran complained of headaches for nine 
days behind the left eye.  The examiner diagnosed acute sinusitis.  
In a May 2004 follow-up, the Veteran continued to complain of 
headaches that come and go.  The examiner diagnosed migraines. 

During an August 2004 VA examination, the Veteran reported binging 
and purging approximately two to four times a week for 12 years.  She 
indicated that in January 2004 she went to the doctor due to pain 
over the left-sided rib cage and that the pain occasionally radiated 
to the back with excessive strain.  She stated the pain was relieved 
with anti-inflammatory medication, but still remained sensitive to 
the touch.  The Veteran also reported also having sinusitis once a 
year for the past five years.  She stated she took antibiotics, 
decongestants, but had no operations, polyps, or specialist 
referrals.  The examiner diagnosed unspecified eating disorder, 
costochondritis, and sinusitis. 

Under these circumstances, the Board finds that an examinations and 
medical opinions-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by clearly-
stated rationale-would be helpful in resolving the claims for 
service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain outstanding records of 
treatment received by the Veteran for the 
disabilities at issue from VA and non-VA medical 
providers.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  All 
records and/or responses received should be 
associated with the claims file.

2.  After all records/responses received are 
associated with the claims file, the RO should 
arrange for the Veteran to undergo the following 
VA examinations:

a) a psychiatric examination to determine whether 
it is at least as likely as not (i.e., there 
is a 50 percent or greater probability) that a 
chronic eating disorder or other chronic 
psychiatric condition had its onset in or is 
otherwise related to the Veteran's period of 
military service.

b)  an examination by a qualified physician to 
determine whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that chronic sinusitis had its onset 
in or is otherwise related to the Veteran's 
period of military service.

c)  an examination by a qualified physician to 
determine whether it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that  chronic costochondritis had 
its onset in or is otherwise related to the 
Veteran's period of military service.

The entire claims file must be made 
available to the examiners, and the reports 
of examination should include discussion of 
the Veteran's documented medical history and 
assertions.  All appropriate tests and studies 
should be accomplished, and all clinical findings 
should be reported in detail.

A complete rationale for all conclusions 
reached must be provided.  If the examiner cannot 
provide an opinion without resort to speculation, 
he or she must so state and explain why 
speculation is required.

3.  If the Veteran fails to report for a 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice of the date and time of the examination 
sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should adjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  If any benefit 
sought on appeal remains denied, the RO should 
furnish to the Veteran and his representative an 
appropriate supplemental statement of the case 
that includes clear reasons and bases for all 
determinations, and afford them the appropriate 
time period for response before the claims file 
is returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

